COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-05-253-CR
                                         
 
BRETT THOMAS BRYANT                                                       APPELLANT

V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION 1 AND JUDGMENT
----------
        We have considered “Appellant's Motion To Dismiss Appeal.”  The
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been delivered before we
received this motion, we grant the motion and dismiss the appeal.  See id.; Tex.
R. App. P. 43.2(f).
                                                                  PER CURIAM
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2005
 
NOTES
1. See Tex. R. App. P. 47.4.